Title: From Thomas Jefferson to Thomas Mann Randolph, 9 October 1803
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            
              Dear Sir
            
            Washington Oct. 9. 03.
          
          I have been so closely engaged since I came here that I have not had time to write any letter which could be postponed. this place is unusually healthy. some persons from Alexandria have been taken with the fever here & died, without communicating it: so that we consider our rural situation as perfectly exempt from the danger. it seems to get worse in Alexandria, Philadelphia & New York, & so will continue probably till a frost which infallibly & instantly arrests it. we have no news from Europe but what the newspapers contain.   I left at Orange C.H. one of my Turkish pistols, in it’s holster, locked. I shall be glad if either yourself or mr Eppes can let a servant take it on to this place. it will either bind up in a portmanteau flap, or sling over the back of the servant conveniently. a systematic opposition to the Louisiana purchase is said to be intended. the party divisions will be 39 & 103. and 9 & 25. but it is apprehended some Eastern republicans may oppose it. we shall expect you here in the evening of the 16th. or morning of the 17th. at farthest. do not make too long rides. they do you a lasting injury, altho’ not sensible of it at the time. you would not give as much for a horse which has had rides of excessive severity, altho they have not done him a visible injury. kiss my dear Martha & the little ones for me & assure them of my tender love. the same to Maria who I presume is with you. mr Eppes I suppose is below. affectionate salutations to yourself.
          
            
              Th: Jefferson
            
          
        